Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 1 of 25 Page|D 1

UNITED sTATEs Dls_ Ng€g;§;g@m@i§

F :; , V\'_

MIDDLE DISTRIG»T“' "oF FioRn)A
oRLANDo DrVIsIoN g _' 7 7

UNITED sTATEs oF AMERICA,
Piaimiff,
v. cASE No_ t,; \<a~- w~ n ?,‘t.- ov\L~ 2%- &r`S\L
ADVocATE LAW oRoUPs oF
FLoRiDA, P.A., JoN B. LINDEMAN, JR.,
and EPHIGENIA K. LINDEMAN,

Defendants.

 

UNITED STATES OF Al\/IERICA’S
COMPLA]NT AND DEMAND FOR JURY TRIAL

The United States of America (“United States”) alleges as follows:
NATURE OF THE ACTION

l. This is a civil action brought by the United States to enforce the provisions of
the Fair Housing Act, 42 U.S.C. §§ 3601-3619 (“FHA”).

2. This action is brought pursuant to 42 U.S.C. § 3612(0) on behalf of Lucia
Hurtado, Noerni Rornan, Daniel Rornan, Daniel Rornan, Jr., Dariel Rornan,
Argentina Roque, and Arnado Roque (collectively, the “Cornplainants”). lt is
also brought pursuant to the United States Attorney General’s authority under

42 U.S.C. § 3614(a) to seek redress for a pattern or practice of housing

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 2 of 25 Page|D 2

discrimination and for discrimination that raises an issue of general public
importance.
JURISDICTION AND VENUE

3. The Court has jurisdiction over this action under 42 U.S.C §§ 3612(0), 3614(a)
and 28 U.S.C. §§ 1331, 1345.

4. Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial
part of the events or omissions giving rise to the United States’ claims
occurred there.

THE COMPLA[NANTS AND PART[ES.

5. Complainant Lucia Hurtado, born in Colombia, is Hispanic and a native
Spanish-speaker Who is limited English proficient At all times relevant to this
Complaint, she resided at 2729 Palm Isle Way, Orlando, Florida 32829.

6. Complainants Noemi and Daniel Roman, both born in Puerto Rico, are
Hispanic and native Spanish-speakers who are limited English proficient At
all times relevant to this Complaint, they resided With their two sons,
Complainants Daniel Roman, Jr. and Dariel Roman, at 1000 Meller Way,
Orlando, Florida 32825.

7. Complainant Argentina Roque, born in the Dominican Republic, is Hispanic

and a native Spanish-speaker Who is limited English proficient At all times

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 3 of 25 Page|D 3

relevant to this Complaint, she resided With her son, Complainant Amado
Roque, at 7608 Aviano Avenue, Orlando, Florida 32819.

8. Defendant Advocate Law Groups of Florida, P.A., (“ALG”) is a Florida
corporation With its principal place of business at 15100 N.W. 67th Avenue,
Miami Lakes, Florida 33014. ALG opened in 2008. During the period from
2009 to 2015 , ALG maintained offices in the counties and cities of Broward,
Dade, Naples, Palm Beach, Orlando, Tampa, Bonita Springs, and
Jacksonville, Florida. From 2009 through at least 2015, ALG purported to be
a legal services provider and offered mortgage loan modification and n
foreclosure rescue services. ALG has marketed, and continues to market,
itself under the name “Algoflaw” and operates the Website
WWW.algoflaW.com.

9. Defendant Jon B. Lindeman, Jr. (“J on Lindeman”) is a licensed attorney and
the General Managing Partner and President of ALG. J on Lindeman opened
ALG With his Wife, Defendant Ephigenia K. Lindeman (“Effie Lindeman”),
in 2008. At all times relevant to this Complaint, J on Lindeman oversaw,
supervised, directed, or controlled the activities of ALG.

10. Defendant Efi'ie Lindeman is the Chief Financial Officer of ALG. From 2008
to about 2009, EfHe Lindeman served as the Director of Operations. At all

times relevant to this Complaint, Effle Lindeman served as ALG’s Director of

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 4 of 25 Page|D 4

Marketing, and Chief Mortgage Investigator and Auditor. Among other
duties, Ef’fie Lindeman oversaw, supervised, directed, or controlled ALG’s
day-to-day operations relating to mortgage modification and foreclosure
rescue services, including collections and communications with mortgage
lenders on behalf of ALG’s clients. In 2016, Effie Lindeman obtained her real
estate license, but she is not a licensed attorney.

FACTUAL ALLEGATIONS

ll.From 2009 through at least 2015, Defendants, individually and through other
representatives and agents, deliberately targeted Complainants and other
homeowners because of their Hispanic national origin for a scheme involving
unfair and predatory loan modifications and foreclosure rescue services.

12. Defendants’ business model during time period was to target Hispanic
homeowners with Spanish-language advertising that falsely promised to cut
their mortgage payments in half. Defendants made the same representations
to Complainants and other Hispanic homeowners in person, promising lower
payments in a specific tirneframe in exchange for thousands of dollars of
upfront fees and continuing monthly fees of as much as $550. Despite
charging high fees, Defendants did not obtain the promised loan
modifications Defendants knowingly placed their clients’ homes at risk of

foreclosure by instructing Complainants and other clients to stop making

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 5 of 25 Page|D 5

monthly mortgage payments and to stop communication with their lenders

13. Defendants targeted their mortgage modification scheme to Hispanic
homeowners in Florida through advertising on Spanish-language radio and
television stations, and via online advertisements Between 2009 and 2015,
Defendants marketed their mortgage modification scheme on fourteen radio
stations, of which twelve were Spanish-language and one bilingual, and nine
television stations, of which eight were Spanish-language.

14. Defendants’ advertisements misrepresented that Defendants could quickly
obtain mortgage modifications that would reduce homeowners’ mortgage
payments In fact, Defendants took little action to obtain modifications

15. For example, in one of Defendants’ Spanish-language advertisements the
spokesperson falsely stated that as many as 45 percent of all homeowners who
obtained a mortgage between the years 1997 and 2008 were not obligated to
continue paying their mortgage due to fraud by their lender.

16. In another of Defendants’ Spanish-language television advertisements the
spokesperson claimed that ALG could cut homeowners’ mortgage payments
in half and save their homes Defendants had no basis for this claim. In order
to obtain the trust of Complainants and other Hispanic homeowners, the
spokesperson called ALG “la firma de la comunidad,” which literally

translates as “the community’s law firm.”

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 6 of 25 Page|D 6

17. Defendants exploited the limited English proficiency of Complainants and
other Hispanic homeowners Their advertising was in Spanish, and meetings
were conducted in Spanish, but Defendants required their clients to sign
English-language contracts with only payment provisions translated

18. Most of Defendants’ staff who worked on mortgage modifications were
Hispanic and Spanish-speaking.

19. Complainants and other Hispanic homeowners sought the loan modifications
promised by Defendants in order to secure the financial assistance necessary to
either reduce their monthly mortgage payments or maintain their homes and
avoid foreclosure.

20. Complainants and other homeowners could have applied for loan
modifications on their own at no cost or with the aid of a no-cost counselor
approved by the United States Department of Housing and Urban
Development (HUD).

21 . Given the limited value of Defendants’ services the upfront and monthly fees
collected by Defendants constituted unfair terms for loan modification
services The three sets of HUD Complainants each paid thousands of dollars
in total to ALG. Ms. Hurtado paid approximately $8,420; the Romans paid at
least $13,500; and the Roques paid at least $18,500. On information and

belief, other Hispanic homeowners also paid similar fees

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 7 of 25 Page|D 7

22. Defendants took actions that interfered with the abilities of Complainants and
other homeowners to maintain their homes or to receive legitimate financial
assistance to maintain their homes

23. Defendants’ conduct harmed, and continues to harm, the United States’
sovereign interest in ensuring compliance with the FHA.

Discrimination Against Complainant Hiutado
24. In or about February 2014, Complainant Lucia Hurtado owned and resided in
y a single-family home located at 2729 Palm Isle Way, Grlando, FL 32829.

25. At that time, Ms. Hurtado was current on her mortgage for the property. She
also had a modification agreement with her lender, but the mortgage
payments were scheduled to increase, and she wanted a fixed mortgage
payment

26. In or about February 2014, Ms. I-Iurtado watched an advertisement for ALG’s
loan modification services on Spanish language television.

27. On or about February 24, 2014, she went to ALG’s office in Orlando and met
with an ALG employee, Alex Anaya. Mr. Anaya conducted the meeting in
Spanish. Ms. Hurtado only sought mortgage modification assistance and did
not request or seek Defendants’ assistance with any other matters

v 28. At that meeting, Ms. Hurtado signed a retainer agreement The retainer

agreement was written almost entirely in English. T he agreement required

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 8 of 25 Page|D 8

Ms. Hurtado to pay ALG an advance fee of $5,700 for mortgage modification
assistance

29. At Ms. Hurtado’s initial_meeting with ALG in February 2014, Mr. Anaya told
her to stop making her mortgage payments Following these instructions Ms
Hurtado stopped making mortgage payments and communicating with her
mortgage servicer immediately after retaining ALG.

30. During the February 2014 meeting, Mr. Anaya also told Ms. Hurtado that a
loan modification would require an advance fee of $5,700. Mr. Anaya told
Ms. Hurtado that she would be fined if she ever stopped paying ALG the
monthly fee.

31.Ms. Hurtado paid ALG approximately $2,000 within a few weeks of signing
the retainer agreement and subsequently paid monthly installments of $535
per month for the loan modification services

32. On or about February 28, 2014, ALG mailed a large package of form letters to
Ms. Hurtado, all in English, that said “[t]his package contains the exact
documents that we have sent to the bank on your behalf.” One letter in the
package, from J on Lindeman, requested that Ms Hurtado’s mortgage be
rescinded in exchange for her returning her home to the bank. Ms. Hurtado

never discussed with nor authorized ALG to seek a rescission from her lender

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 9 of 25 Page|D 9

or servicer, and rescission was directly contrary to Ms. Hurtado’s desire to
keep her home.

33.Another letter in the February 28, 2014, package alleged that the lender had
committed fraud and Truth in Lending Act violations and had engaged in
other unlawful conduct The letter claimed that these allegations were based
on a mortgage audit of Ms. Hurtado’s closing package, exhaustive mortgage
transaction research by ALG, and interviews with people who had knowledge
of the practices and policies of the parties to Ms. Hurtado’s mortgage
transaction ALG’s client file for Ms. Hurtado did not contain any
documentation substantiating ALG’s claims that it had conducted an
investigation

34. In the package, ALG falsely asserted that it was providing the lender with a
hardship letter, income verification, and other documentation to support a
mortgage modification request No such documentation was included as part
of the package.

35.Thereafter, Ms. Hurtado repeatedly called ALG, but was never able to speak
with anyone about the details of her case. When ALG staff returned her calls
on a few occasions ALG staff told Ms. Hurtado to provide paperwork that

she had already provided to ALG multiple times

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 10 of 25 Page|D 10

36.Ms Hurtado’s mortgage servicer, chen Loan Servicing, LLC, initiated
foreclosure proceedings against her on March 19, 2015. Nearly one month
later, on April 17, 2015 , ALG entered its appearance in Ms. Hurtado’s
foreclosure case.

37.Ms. Hurtado paid ALG approximately $8,420 over the course of
approximately fourteen months but she never received a mortgage
modification or an offer of a modification while working with ALG.

38. In June 2015, Ms. Hurtado wrote a letter to ALG to cancel its services
Rather than immediately withdrawing from Ms. Hurtado’s foreclosure case
and giving her the opportunity to retain new counsel, ALG waited until July
23, 2015 to withdraw as counsel of record.

39. ALG never obtained a mortgage modification for Ms. Hurtado. With no
other viable alternatives she ultimately resorted to selling her house in a short
sale.

MMIMR_C_OQLIM

40. In or about February 2010, Complainants Noemi and Daniel Roman owned
and resided in a single-family home located at 1000 Meller Way, Orlando,
Florida 32825. Their sons Complainants Daniel Roman, Jr. and Dariel

Roman, lived with them.

10

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 11 of 25 Page|D 11

41 . For the two months prior to going to ALG, the Romans had not paid their
mortgage

42. The Romans first learned about ALG through advertisements on Spanish-
language television and Spanish-language radio.

43. In or about February 2010, the Romans went to ALG’s office in Orlando,
Florida, and met with Yane Pena. Ms. Pena conducted the meeting in
Spanish. The Romans only sought mortgage modification assistance and did
not request or seek Defendants’ assistance with any other matters

44. During the meeting, Ms. Pefia falsely promised the Romans that ALG could
reduce their mortgage payment by half, and claimed that ALG had assisted
some clients to secure free housing.

45 .Ms. Per"ia advised the Romans to stop making mortgage payments to their
bank, instructed the Romans not to accept any correspondence or calls from
their bank, claimed that it would take no more than one year to secure the
promised mortgage modification, and assured the Romans they would not
lose their home Following the instructions the Romans ceased
communication with their lender, Wells Fargo, and made no further mortgage
payments after retaining ALG’s services

46.Ms. Per"ia also falsely asserted that the Romans could not obtain a mortgage

modification from their bank without the assistance of an attomey.

ll

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 12 of 25 Page|D 12

47. Daniel Roman signed a retainer agreement with ALG during the February 5,
2010 meeting. The retainer agreement was written entirely in English. The
Romans requested a translation of the document, but ALG never provided
one.

48. The agreement required the Romans to pay ALG an advance fee of $4,800 for
mortgage modification assistance which the Romans paid in full on February
8, 20 10.

49. On February 28, 2010, ALG mailed a large package of form letters to the
Romans, all in English, that stated, “[t]his package contains the exact
documents we have sent to the bank on your behalf.” One letter in the
package, from Defendant Eff:ie Lindeman, requested that the Romans’
mortgage be rescinded in exchange for the Romans’ returning their home to
the lender. The Romans neither discussed with nor authorized ALG to seek a
rescission from their lender, and rescission was directly contrary to the
Romans’ desire to remain in their home

50.Another letter in the February 28, 2010 package from Defendant Effie
Lindeman, alleged fraud, Truth in Lending Act violations and other unlawful
conduct by the Romans’ lender, Wells Fargo. The letter claimed that these
allegations were based on a mortgage audit of the Romans’ closing package

ALG’s file for the Romans did not contain any documentation substantiating

12

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 13 of 25 Page|D 13

ALG’s claims that ALG conducted an audit

51. In the package, ALG falsely asserted that it was providing Wells Fargo with a
hardship letter, income verification, and other documentation to support a
mortgage modification request No such documentation was provided to
Wells Fargo at the time In fact, ALG did not submit a modification request
with supporting documentation to Wells Fargo until June 10, 2010, more than
four months after the Romans first retained ALG.

52. On June 25, 2010, Wells Fargo filed a foreclosure complaint in court against
the Romans. Within two weeks of filing the foreclosure complaint, Wells
Fargo offered the Romans a mortgage modification that proposed to reduce
the Romans’ interest rate and monthly mortgage payment, but the terms Wells
Fargo offered were drastically different from ALG’s promise to reduce the
Romans’ mortgage payment by half. ALG staff advised the Romans to reject
the mortgage modification offer, explaining that the offer was not significantly
different from what they had already been paying. ALG thereafter made no
attempt to negotiate better mortgage modification terms and after two
months Wells Fargo withdrew the mortgage modification offer. ALG never
obtained a mortgage modification or better mortgage modification terms f`or
the Romans.

53. On October 7, 2010, Wells Fargo filed a motion for summary judgment in the

13

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 14 of 25 Page|D 14

foreclosure action. From October 2010 to July 2011, ALG filed no responsive
pleadings

54. In March and April 2011 and in December 2012, Wells Fargo sent letters to
the Romans advising them that they might want to consider an interest rate
and mortgage payment reduction program specifically designed for borrowers
like the Romans, with loans guaranteed by the U.S. Department of Veterans
Affairs. The Romans shared these letters with ALG, but ALG staff neither
discussed this program With them nor explored this option to reduce the
Romans’ interest rate and mortgage payment

55. On July 14, 2011, AGL filed a motion to dismiss which the court denied on
August 8, 2011.

56. On June 3, 2013, the court granted the lenders’ motion for summary
judgment and the home was set for a foreclosure sale on July 8, 2013.

57.After the foreclosure, ALG assured the Romans that ALG would get their
house back and charged the Romans $2,500, plus a $550 monthly fee for an
appeal of the foreclosure judgment On June 20, 2013, the Romans executed
an appellate retainer with ALG that was almost entirely in English.

58. On July 2, 2013, ALG filed a notice of appeal on behalf of the Romans.

While the appeal was pending, the Romans’ home was sold and a third party

14

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 15 of 25 Page|D 15

sought a writ of possession on May 4, 2014, which was awarded on May 16,
2014,

59. On August 20, 2014, the appellate court affirmed the summary judgment in
favor of Wells Fargo.

60. The Romans wanted to fire ALG during the court proceedings but when they
attempted to do so, ALG staff told the Romans that their retainers with ALG
were irrevocable

61.The Romans paid ALG more than $13,500 for ALG’s services however,
ALG did not obtain a mortgage modification, and, ultimately, the Romans
lost their home

Discrimination Against the Roque Complainants

62. In January 2010, Complainant Argentina Roque owned and resided in a
single-family home at 7608 Aviano Avenue, Orlando, FL 32819. Her son,
Complainant Amado Roque, lived with her.

63. The Roques were current on their mortgage payments in December 2009.

64.In or about January 2010, Ms. Roque viewed an ALG advertisement on
Spanish-language television that promised a fast mortgage modification and
boasted about clients’ satisfaction with ALG’s services

65 . In January 2010, Ms Roque went to ALG’s Orlando, Florida office to seek

assistance with a mortgage modification, and met with Yane Pena. Ms. Per"ia

15

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 16 of 25 Page|D 16

conducted the meeting in Spanish. Ms. Roque only sought mortgage
modification assistance and did not request or seek Defendants’ assistance
with any other matters Ms. Pena falsely promised that ALG would reduce
the Roques’ monthly mortgage payments and assured Ms. Roque that she
would not lose her home

66. During this meeting, Ms. Pena advised Ms. Roque that she should forward to
ALG any bank correspondence the Roques received and should not contact
the Roques’ lender, Bank of America. Ms. Pena told Ms. Roque not make
any further mortgage payments and said she should use the money set aside
for the mortgage payments to pay ALG instead. Following these instructions
the Roques stopped making their mortgage payments

67.At the same meeting, Ms. Pefia represented that the Roques’ loan
modification would be completed by June 2010 and explained that, if the
modification was not completed by that time, then the Roques would need to
pay an additional $395 per month for ALG’s services ALG required the
Roques to pay a $2,800 advance fee for mortgage modification assistance
The Roques paid this fee in installments between January and May 2010.

68. On February 26, 2010, ALG mailed a large package of form letters to the
Roques all in English, that said, “[t] his package contains the exact documents

that we have sent to the bank on your behalf.” One letter in the package, from

16

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 17 of 25 Page|D 17

Defendant Effie Lindeman, requested that the Roques’ mortgage be rescinded
in exchange for the Roques returning their home to their bank. The Roques
never discussed with nor authorized ALG to seek a rescission from their
lender, and rescission was directly contrary to the Roques’ desire to keep their
home

69. Another letter in the February 26, 2010 package from Defendant Effie
Lindeman alleged fraud, Truth in Lending Act violations and other unlawful
conduct by the Roques’ lender, Bank of America. The letter claimed that
these allegations were based on a mortgage audit of the Roques’ closing
package ALG’s client file for the Roques does not contain any
documentation substantiating ALG’s claims that it conducted an audit

70. In the February 26, 2010 package, ALG falsely asserted that it was providing
Bank of America with a hardship letter, income verification, and other
documentation to support a mortgage request No such documentation was in
fact provided to the lender at that time In fact, ALG did not submit a
modification request with such supporting documentation to Bank of America
until March 2013, more than three years after the Roques first retained ALG.

71 . On April 20, 2010, Bank of America initiated foreclosure proceedings against
the Roques The court ultimately dismissed for lack of prosecution on June

14, 2013.

17

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 18 of 25 Page|D 18

72. Bank of America filed another foreclosure complaint against the Roques on
March 27, 2014, ALG entered an appearance in the Roques’ foreclosure case,
but did not file a responsive pleading ALG’s failure permitted Bank of
America to request a default judgment on October 9, 2014, and to renew that
request on January 12, 2015.

73. On many occasions when Ms. Roque called ALG, she had difficulty reaching
someone Who could give her an update on her request for a loan modification
or on the foreclosure proceeding When Ms. Roque as able to speak with
someone at ALG regarding the status of her foreclosure proceedings ALG
staff` told her not to worry and misleadineg asserted that they had taken care
of everything with the court

74. The Roques became dissatisfied with ALG’s services and tried to terminate
their relationship with ALG numerous times In a telephone call ALG staff
threatened Ms Roque that if she did not continue making payments to ALG
she could lose her home to foreclosure

75. In the summer of 2014, Ms. Roque called ALG to inform them that she did
not want ALG to represent her. ALG did not withdraw as counsel, and ALG
continued to withdraw payments from Ms Roque’s account without her

CODSCIlt.

76. On or about October 22, 2014, Ms Roque sent a letter to ALG stating that she

18

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 19 of 25 Page|D 19

no longer needed their services and requested “termination of every legal
service matter regarding [her] mortgage modifications”

77.ALG still did not withdraw as counsel in the foreclosure case against the
Roques Bank of America filed for another default judgment on January 12,
2015. Finally, in February ALG filed its motion to withdraw, which was
granted on February 25 , 2015.

78. The Roques paid ALG more than $18,500 over a four-and-a-half-year period,
but the Roques never received a mortgage modification or an offer for a
modification during the time they thought they were being represented by
ALG.

79.After ALG withdrew from the Roques’ foreclosure case, the Roques obtained
a loan modification offer from Bank of America with the no-cost assistance of
a nonprofit organization

80.As a result of Defendants’ discriminatory conduct, Complainants and their
families suffered, and continue to suff`er, actual damages including fees for
predatory and/ or unfair mortgage modification services lost housing

opportunities and emotional distress

19

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 20 of 25 Page|D 20

HUD COlV[PLAINTS AND CHARGE OF DISCRIMINATION

81.Pursuant to 42 U.S.C. § 3610(a), Lucia Hurtado, Noemi and Daniel Roman,
and Argentina and Amado Roque filed timely complaints of discrimination on
the basis of national origin against the Defendants with HUD. After the filing
of their complaint, Noemi and Daniel Roman amended their complaint to add
their sons Daniel Roman, Jr. and Dariel Roman, as complainants

82. Pursuant to 42 U.S.C. § 3610(a) an (b), the Secretary of HUD conducted and
completed an investigation of each of the Complainants’ respective
complaints attempted conciliation without success and prepared one final
investigative report regarding the three complaints of discrimination

83. Based upon the information gathered in the investigation the Secretary,
pursuant to 42 U.S.C. § 3610(g)(1), determined that reasonable cause existed
to believe that Defendants engaged in illegal discriminatory housing practices
against each of the Complainants

84.Therefore, on September 6, 2018, the Secretary issued a Charge of
Discrimination, pursuant to 42 U.S.C. § 3610(g)(2)(A), against Defendants on
behalf of each of the Complainants

ELECTION OF THE HUD CHARGE OF DISCRIl\/IINATION TO
FEDERAL DISTRICT COURT

 

85. On September 27, 2018, Defendants elected to have the claims asserted in the

20

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 21 of 25 Page|D 21

Charge of Discrimination resolved in a civil action pursuant to 42 U.S.C. §
3612(a).

86. On September 28, 2018, an Administrative Law Judge issued a Notice of
Election to Proceed in United States Federal District court and terminated the
administrative proceeding on the Charge of Discrimination.

87. On October l, 2018, the Secretary of HUD authorized the Attomey General
to commence a civil action, pursuant 42 U.S.C. § 3612(0).

COUNI` I

88. Plaintiff re-alleges and herein incorporates by reference the allegations set
forth above

89.,Complainants’ properties are “dwellings” within the meaning of the Fair
Housing Act, 42 U.S.C. § 3602(b).

90. By the actions and statements referred to in the foregoing paragraphs
Defendants have:

a. Refused to sell or rent, refused to negotiate for the sale or rental, or
otherwise made unavailable a dwelling because of national origin,
in violation of 42 U.S.C. § 3604(a);

b. Discriminated in the terms conditions or privileges of sale or rental
of a dwelling, or in the provision of services or facilities in

connection therewith, because of national origin, in violation of 42

21

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 22 of 25 Page|D 22

U.S.C. § 3604(b);

c. Discriminated in the making available or in the terms or conditions
of residential real estate-related transactions because of national
origin, in violation of 42 U.S.C. § 3605; and

d. Coerced, intimidated, threatened or interfered with persons in the
exercise or enjoyment of, or on account of their having exercised or
enjoyed, their rights under the Fair Housing Act, in violation of 42
U.S.C. § 3617.

91.Complainants are “aggrieved persons” as defined in 42 U.S.C. § 3602(i) and
suffered injuries as a result of Defendants’ discriminatory conduct

92. Defendants’ actions described in the preceding paragraphs were intentional,
willful, and taken in disregard for the rights of the Complainants

COUNT II

93. Plaintiff re-alleges and herein incorporates by reference the allegations set
forth above

94. By the actions and statements referred to in the foregoing paragraphs
Defendants’ conduct described above constitutes

a. A pattern or practice of resistance to the full enjoyment of rights
granted by the Fair Housing Act, 42 U.S.C. §§ 3604(a) and (b), 3605

and 3617, in violation of 42 U.S.C. § 3614(a); and

22

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 23 of 25 Page|D 23

b. A denial to a group of persons of rights granted by the Fair Housing
Act, 42 U.S.C. §§ 3604(a) and (b), 3605 and 3617, which raises an
issue of general public importance in violation of 42 U.S.C.
§36 14(a).
95. In addition to Complainants there may be other victims of Defendants’
discriminatory actions and practices who are “aggrieved persons” as defined
in 42 U.S.C. § 3602(i).
96.These persons may have suffered, and may continue to suffer, actual injury
and damages as a result of Defendants’ discriminatory conduct
97. Defendants’ actions were intentional, willful, and taken in disregard for the
rights of others
PRAYER FOR REL[EF
WHEREFORE, the United States prays that the Court enter an ORDER that:
1. Declares that Defendants’ conduct as set forth above violates the Fair Housing
Act;
2. Enjoins Defendants and their agents employees and successors and all other
persons in active concert or participation with them from:
a. Discrirnination on the basis of national origin in violation of the Fair
Housing Act;

b. Failing or refusing to take such affirmative steps as may be necessary

23

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 24 of 25 Page|D 24

to restore as nearly as practicable the victims of Defendants’
unlawful practices to the position they would have been in but for
the discriminatory conduct; and

c. Failing or refusing to take such affirmative steps as may be necessary
to prevent recurrence of any discriminatory conduct in the future
and to eliminate to the extent practicable the effects of their
unlawful practices;

3. Awards monetary damages to Complainants and to all other persons harmed
by the Defendants’ discriminatory practices pursuant to 42 U.S.C. §§
3612(0)(3) and 3614(d)(1)(B); and

4. To vindicate the public interest, assesses a civil penalty against the
Defendants pursuant to 42 U.S.C. § 3614(d)(1)(C).

The United States further prays for such additional relief as the interest of
justice may require
JURY DEMAND
The United States hereby demands a trial by jury of all issues so triable

pursuant to Rule 38 of the Federal Rules of Civil Procedure

24

Case 6:18-CV-01836-.]A-G.]K Document 1 Filed 10/29/18 Page 25 of 25 Page|D 25

Dated: October 29, 2018

MARIA CHAPA LOPEZ
United States Attorney

By_ @W)/)'MC w
TIFF N CUMMINS NICK
Assistant United States Attorney
Fla. Bar No. 0053032

United States Attorney’s Office
Middle District of Florida

400 West Washington Street, Suite
3 100

Orlando, Florida 32801
Telephone: (407) 648-7500
Facsimile: (407) 648-7643
E-l\/lail: Tif`fany.Nick@usdoj . gov

YOHANCE A. PETTIS

Assistant United States Attorney
Fla. Bar No. 021216

United States Attorney’s Office
Middle District of Florida

400 North Tampa Street, Suite 3200
Tampa, Florida 33602

Telephone: (813) 274-6000
Facsimile: (813) 274-6198
E-l\/lail: Yohance.Pettis@usdoj . gov

25

Respectfully submitted,

JEFFERSON B. SESSIONS 111
Attorney General

JOHN M. GORE
Acting Assistant Attorney General
Civil Rights Division

SAMEENA SHINA MAJEED
Chief

LUCY G. CARLSON, Deputy Chief
MICHELLE TERESA GARCIA
MARTA CAMPOS

United States Department of Justice
Civil Rights Division

950 Pennsylvania Avenue, NW -
NWB

Washington, DC 20530
Telephone: (202) 353-1339
Facsimile: (202) 514-1116

E-rnail: Michelle . Garcia@usdoj . gov
E-mail: Marta.Campos@usdoj . gov

Attomey$for the United States of
America

Case 6:18-CV-01836-.]A-G.]K Document 1-1 Filed 10/29/18 Page 1 of 1 Page|D 26
818 44 <R-v- 11/04) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of pleadings or other papers as re uired by law, except as provided
by local rules of court This form, approved by the Judicial Conference o the United States in September 1974, is required for the use oft e Clerk of ourt for the purpose of initiating
the ClVl1 docket Sh€et. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

i. (a) PLAiNTiFFs DEFENDANTS

United States of America Advocate Law Groups of Florida, P.A., Jon B. Lindeman, Jr., and
Ephigenia K. Lindeman

 

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Orange
(EXCEPT 11\1 U.S. PLA1NT1FF CASES) (1N U.S. PLA1NTIFF CASES ONLY)
NOTEZ 1N LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND 1NVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C) AttOrl'ley’S (Firm Name, Address, and Telephone Number) AttOmCyS (If Known)
Tiffany Cummins Nick, Assistant United States Attomey Joshua M. Entin, Esq., Entin Law Group, P.A.
II. BASlS OF JURlSDICTlON (Place an "X" in One Box On1y) III. ClTlZENSHIP OF PRINCIPAL PARTIES(PIace an "X" iri One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
D 1 U.S. Goveminent U 3 Federal Quesiion PTF DEF PTF DEF
Plaintiff (U.S. Govemment Not a Parry) Citizen ofThis State U l g 1 Incorporated or Principal Place g 4 g 4
ofBusiness 1n This State
Cl 2 U,S. Goveminem g 4 Diversi`ty Citizen ofAnoiher State ij 2 |:1 2 Incorporated amf Prineipal Place CI 5 g 5
Defendant (Indicate Citizenship of Pam'es iri ltem 111) ofBuSmess In Another Suite
Citizen or Subject ofa g 3 |:l 3 Forei`gn Nation CI 6 Cl 6
Foreii='n Countxy
lv. NATURE OF SUlT (Place an "X" in One BOXM 1 1 __
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
g 110 Insurance PERSONAL INJURY PERSONAL INJURY ij 610 Agri`cuhure g 422 Appeal 28 USC 158 g 400 State Reapportionmem
g 120 Marine g 310 Airplane g 362 Personal lnjury - g 620 Other Food & Di'ug g 423 Withdrawa| g 410 Antitmst
|:1 130 Miller Act Cl 315 Airplane Produc\ Med. Malpractice g 625 Drug Related Seizure 28 USC 157 ij 430 Banks and Banking
g 140 Negotiable lnstrumem Liabi1ity |:1 365 Personal lnjiiry - ofPropei‘ty 21 USC 881 g 450 Commerce
g 150 Recovery ovaerpayment g 320 Assault, Libel & Product Liability g 630 Liquor Laws 1 PROPERTY RIGHTS |:1 460 Deportation
& Enf`orcement ofjudgment Slander Cl 368 Asbestos Personal \:1 640 R.R. & Truck fl 820 Copyrigh\s Cl 470 Racketeer 1nf1uenced and
|:1 151 Medicare Act g 330 Federal Employers’ lnjury Product g 650 Airli`ne Regs. g 830 Patent Comipt Organizations
g 152 Recovery of Defaul\ed Liability Liability n 660 Occupational 1:1 840 Trademark 1:1 480 Consumer Credit
Student Loans g 340 Marine PERSONAL PROPER'[`Y Safety/Heal\h g 490 Cable/Sat TV
(Excl. Veterans) g 345 Marine Product g 370 Other Fraud 0 690 Other g 810 Selective Service
13 153 Recovery of Overpayment Liabi'liiy 13 371 Truth in Lending LABOR SOClAL SECURITY g 850 Securities/Commodities/
of Veteran’s Benefits g 350 Motor Vehicle g 380 Other Personal g 710 Fair Labor Standards g 861 HIA (1395{£) Exchange
|:l 160 Stockholders' Suiis CI 355 Motor Vehicle Property Dainage Act Cl 862 Black Lung (923) \:1 875 Custoiner Challenge
E| 190 other Comracr Produci Liabiiiry ij 385 Properiy Damage Cl 720 Labor/Mgmi. Reiaiions ij 863 DiwC/Diww (405(g)) 12 usc 3410
g 195 Contract Produc\ Liability n 360 Other Personal Produot Liability g 730 Labor/Mgmt.Reporting g 864 SSID Tit1e XVI \:1 890 Olher Statutory Actions
|:l 196 Franchise Iniury & Disclosure Act 1:1 865 RSI (405(g)) |:1 891 Agricultural Acts
l REAL PROPERTY ClVlL RIGHTS PRISONER PET|T[ONS g 740 Railway LabOr ACI FEDERAL TAX SUITS ij 892 ECO\'\Omic Stabilization Act
g 210 Land Condemnation g 441 Voting g 510 Motions to Vacate g 790 Other Labor Li\igaiion g 870 Taxes (U,S. Plaintiff g 893 Envi`ronmental Maners
g 220 Foreelosure g 442 Einployment Senlence g 791 Empl. Ret. Inc. or Defendant) |:1 894 Energy Allocation Act
g 230 Rent Lease & Ejecrmen\ 443 Housing/ Habeas Corpus: Security Act g 871 IRSiThird Party g 895 Freedom of lnformatiori
|:l 240 Torts to Land Accommodati'ons g 530 General 26 USC 7609 Act
g 245 Tort Prodiict Liab11ity |:1 444 Welf`are |:1 535 Death Penalty g 900Appea1 of Fee Deteirnination
1:1 290 A11 Oiher Real Propeny |:l 445 Amer. w/Disabi`lities - g 540 Mandamus & Other Under Equal Access
Employment U 550 Civil Rights to Justice
g 446 Amer, w/Disabilities - g 555 Prison Condition g 950 Constituti'onality of
Other State Statutes
g 440 Other Civil Rights
V. ORIGIN (Place an "X" in One Box Only) Aeral to District
1 g 2 g »\ g 4 _ n 5 Transferred from [-_-l 6 v _ _ g 7 Ju ge from
Original Rernoved from 3 Rernanded from Reinstated or another district Multidistrict Magistrate
Proceeding State Court Appellate Court Reoi)ened (specifv) Liti@tion Judgment
C` . . i ' a u e de ‘ h 0 e fili 0 0 cite 'urisdictional statutes unless diversi ):
420‘58].0.(3§114{§)&(1§§, 5805°, 361 131, an'<ig$g)i 425 J ty
VI' CAUSE OF ACTION Bri_ef description of cause,: _ _ _ _ , ,
Violations of the Fair Housing Act and Pattem or Practice of Violations of the Fair Housing Act
VIl. REQUESTED IN 111 ciiEci< iF THis is A CLASS AcTioN DEMAND s CHECK Yi-;s only ifdemanded in Complaimr
COMPLAINT; UNDER F.R.C.P. 23 JURY DEMAND: g Yes g NO
vIII. RELATED CASE(s) S _ , y
IF ANY ( “‘“s‘“`c“°“”' JUDGE DocKETNui\/iBER
/1
DATE SIGNATU F ATTORNEY OF RECORD

l ’\
10/29/20 8 l vW/j nbc

FOR OFFICE USE ONLY / l d

RECE1PT # AMOUNT APPLYING IFP JUDGE MAG. .IUDGE

